Fourth Court of Appeals
                                           San Antonio, Texas
                                               December 23, 2015

                                              No. 04-15-00684-CR



                                                   Ricardo YANES,
                                                      Appellant

                                                      v.
                                                   The State
                                              The STATE of Texas,
                                                    Appellee

                            From the County Court at Law, Medina County, Texas
                                          Trial Court No. 30085
                                  Honorable Vivian Torres, Judge Presiding

                                                     ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to January 18, 2016.

                                                              PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Kimberly Ann Pepper Havel                      Sean Keane-Dawes
                 Medina County Attorney's Office                Law Offices of Sean Keane-Dawes
                 1100 16th St Fl 3                              118 Broadway St., Suite 530
                 Hondo, TX 78861-1822                           San Antonio, TX 78205